DETAILED ACTION
This Action is in response to Applicant’s Examiner amendment filed on 05/04/2021. Claims 1-6, 8-12, 14-17 and 19-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-12, 14-17 and 19-20 are allowed.
Regarding to claim 1, 10 and 14, the best prior art found during the prosecution of the application, Choi US Patent Application No.:( US 2018/0049154 Al) hereinafter referred as Choi, in view of Krunz et al US Patent No.:( US 2020/0112360 Al) hereinafter referred as Krunz. Choi discloses the performing mmWave beam scanning on the basis of UE position information by a user equipment (UE) in a wireless access system supporting millimeter wave (mmWave) technology including: receiving a positioning reference signal (PRS) from a legacy base station (BS); calculating measurement information for calculating position information of the UE on the basis of the positioning reference signal (PRS); transmitting the measurement information to the legacy base station (BS); receiving first angle information generated based on the measurement information from a mmWave base station (BS); determining a mmWave PCell by performing first mmWave beam scanning based on the first angle information; and transmitting a mmWave pilot signal for second mmWave beam scanning to the mmWave PCell. The base station (BS) may receive a Physical Random Access Channel (PRACH) preamble, and may measure and estimate the UE position. In accordance with Type-1 transmission of the TA measurement method, a difference in Tx/Rx time between the BS and the UE is measured and calculated. RTT scheme may calculate a time duration in which the BS transmits a pilot signal and then receives the pilot signal, such that the UE position can be calculated. The UE position information provided from the legacy system may be incorrect due to UE position estimation error. However, the UE position must be very precise in the mmWave system, the correct UE position can be acquired through beam scanning. The UE and the BS may acquire information regarding the candidate scanning angles, resulting in reduction in scanning overhead. To this end, the mmWave BSs may determine mmWave candidate beam scanning information indicating the set of some angles to be used for beam scanning of the UE on the basis of UE position information. Krunz  discloses the power of Choi  and Krunz fail to teach the indoor positioning for mobile devices. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the determining, by the one or more processors of the mobile device and for each respective base station of a plurality of base stations,  a respective angle of a line-of-sight between the mobile device and the respective base station based on a respective peak received signal strength of a signal from the respective base station at a beamforming antenna of the mobile device; determining, by the one or more processors of the mobile device and for each respective base station of the plurality of base stations, a respective distance between the mobile device and the respective base station based on the respective peak received signal strength; constructing, by the one or more processors of the mobile device, an error matrix using the measured orientation, the angles of the line-of-sight, the distances between the mobile device and the plurality of base stations, and locations of the plurality of base stations; and calculating, by the one or more processors of the mobile device, the location of the mobile device by at least using a weighted least squares optimization on the error matrix. The claims 1, 10 and 14 as a whole and further defined by the latest amendments filed on 05/04/2021. Therefore, claims 1, 10 and 14 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642